EXHIBIT 10.5

NONQUALIFIED SUPPLEMENTAL

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT



--------------------------------------------------------------------------------

NONQUALIFIED SUPPLEMENTAL

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT

ADOPTION OF PLAN — [Select one]

 

x Adoption - The undersigned Business Staffing, Inc. (the “Employer”) hereby
adopts as a Nonqualified Deferred Compensation Plan for the individuals
identified in Item 5 herein the form of Plan known as the Nonqualified
Supplemental Deferred Compensation Plan.

 

¨ Amendment of Previous Nonqualified Deferred Compensation Plan –           
(the “Employer”) previously has adopted a Nonqualified Deferred Compensation
Plan, known as the            [enter name of previous plan], and the execution
of this Adoption Agreement constitutes an amendment to that Plan, effective only
for Deferrals, Contributions, earnings, gains, losses, depreciation and
appreciation credited thereto or debited therefrom on and after the Effective
Date listed in Section 2 below. All other amounts in the plan shall be subject
to the provisions of the previous plan document. This option is appropriate if
the previous plan contains grandfathered amounts not subject to Section 409A of
the Internal Revenue Code. Grandfathered amounts were contributed to the plan
prior to January 1, 2005 under the terms of the plan in effect prior to
October 4, 2004, and those plan terms have not since been materially modified.
Grandfathered amounts and earnings will be administered under the terms of the
prior plan document.

 

¨ Restatement of Previous Nonqualified Deferred Compensation Plan –           
(the “Employer”) previously has adopted a Nonqualified Deferred Compensation
Plan, known as the            [enter name of previous plan], and the execution
of this Adoption Agreement constitutes a restatement of that Plan, effective as
of the Effective Date listed in Section 2 below for all funds under the Plan.
This option is appropriate if the previous plan does not contain “grandfathered”
amounts (see description above), or if Employer wishes to apply Section 409A
rules to all amounts in the plan (even pre-2005 amounts), or if previous plan
has been materially modified and thus become subject to Section 409A.

NAME OF PLAN

The name of this Plan as adopted by the Employer is the Business Staffing
Supplemental Deferred Compensation Plan (the “Plan”).

INDIVIDUALIZED PLAN INFORMATION

With respect to the variable features contained in the Plan, the Employer hereby
makes the following selections granted under the provisions of the Plan:

 

1. Adopting Entity. The Employer adopts the Plan as:

 

     List type of business entity (corporation, partnership, controlled group of
corporations, etc.) Corporation

 

-1-



--------------------------------------------------------------------------------

     List each Employer adopting the Plan and Employer Identification Number
(EIN):

 

Name of Employer:    Business Staffing, Inc.    EIN:    33-0986297 Name of
Employer:       EIN:    Name of Employer:       EIN:    Name of Employer:      
EIN:    Name of Employer:       EIN:   

     (attach additional lists as necessary)

 

     The adopting Employers and the Employer are referred to herein collectively
as the “Employer.”

 

     Select state of controlling law (see Section 10.7 of Plan Document):

 

  x State of incorporation; Delaware

 

  ¨ State of domicile;

 

2. Effective Date. The “Effective Date” of the adoption of this Plan, this Plan
amendment or this Plan restatement is January 10, 2007.

 

3. Plan Year. The “Plan year” of the Plan shall be [select one]:

 

  x the calendar year.

 

  ¨ the fiscal year or other 12- month period ending on the last day of
           [specify month].

 

  x a short Plan year beginning on January 10, and ending on December 31, 2007;
and thereafter the Plan year shall be as indicated in (a) or (b) above.

 

4. Plan Administrator. The “administrator” of the Plan is Business Staffing,
Inc.; provided, however, that any amendment to the Plan shall require the
concurrence of a committee composed of the individuals serving as the members of
the Human Relations Committee of Kaiser Ventures LLC at the time of any
amendment to the Plan.

 

5. Eligible Individuals. The following shall be eligible to participate in the
Plan: [select all that apply – do not list individual names]:

 

  x A select group of management or highly-compensated Employees as designated
by the Employer in separate resolutions or agreements;

 

  ¨ Employee Board Members;

 

  ¨ Non-Employee Board Members;

 

  ¨ Other Service Providers (i.e., independent contractors, consultants, etc.)

 

-2-



--------------------------------------------------------------------------------

  ¨ Employees or other Service Providers above the following Compensation
threshold: [enter dollar amount] $            ;

 

  ¨ Employees with the following job titles: [enter job title(s); for example,
“Vice President and above”]           

 

  ¨ Other: [enter description]           

 

6. Eligibility Timing. Eligibility timing selected below shall apply uniformly
to all Participant Deferrals (including Performance-Based Bonus Deferrals), as
well as Employer Matching Contributions and Other Employer Contributions, unless
otherwise indicated. If the Employer wishes to provide for separate eligibility
rules for different types of Compensation (for example, Salary vs. Bonus), or
for types of Contributions (for example, Employer Matching Contributions vs.
Participant Deferrals), mark “Other” below and attach exhibits as necessary
[select one]:

 

  x Eligible immediately upon employment or attainment of eligible category (in
the case of consultants or independent contractors, eligible immediately upon
date services will be performed; in the case of non-Employee Board Members,
eligible immediately upon appointment to the Board);

 

  ¨ Eligible after the following period of employment, Board service, etc.
[enter number of days, months or years, for example, 90 days]           ;

 

  ¨ Eligible at the same time as eligible for Employer’s qualified 401(k) or
other retirement plan;

 

  ¨ Eligible immediately upon designation by the Plan administrator or Employer;

 

  ¨ Other [enter description]:           

 

7. Types and Amounts of Participant Deferrals [select all that apply and enter
minimum and maximum percentages in increments of one percent (for example,
Salary minimum 0% maximum 100%). Note that no Deferral election can reduce a
Participant’s Compensation below the amount necessary to satisfy required
withholding for FICA/Medicare/income taxes, required Participant Contributions
into another Employer-sponsored benefit plan such as medical insurance, 401(k)
loan repayments, etc.]:

 

  ¨ Salary [select one]:

 

  ¨ percentage [enter minimum           % and maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $            ].

 

  ¨ Non-Performance-Based Bonus [select one]:

 

  ¨ percentage [enter minimum           % and maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $          ].

 

-3-



--------------------------------------------------------------------------------

  ¨ Performance-Based Bonus [select one and enter performance period (for
example, 12-month period ending each March 31]:

 

  ¨ percentage [enter minimum           % and maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $          ].

 

  ¨ Commissions [select one]:

 

  ¨ percentage [enter minimum           % and, maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $          ].

 

  ¨ Board of Directors Fees/Retainer (note – should not include expense
reimbursements):

 

  ¨ percentage [enter minimum           % and, maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $          ].

 

  ¨ Other Service Provider Fees or other earned income from the Employer:

 

  ¨ percentage [enter minimum           % and, maximum           %]

                                                     or

 

  ¨ fixed dollar amount [enter minimum $          ].

 

  ¨ 401(k) Continuation Compensation (compensation that would have been deferred
into Employer’s 401(k) Plan by Participant but for annual IRS limits) [this
option will apply if Participant is participating in 401(k) Plan at a specified
percentage of pay and reaches the annual limit in the 401(k) plan – when 401(k)
limit is reached, same percentage of pay will begin to be deferred into this
Plan. Election forms should make clear whether Participant is electing to have
401(k) Continuation Compensation deferred into this Plan in addition to other
types of pay deferrals, or in lieu of such other types of pay deferrals.]

 

  ¨ 401(k) Refund (amount deferred from Participant’s regular Compensation equal
in value to any refund paid to Participant in that year resulting from excess
deferrals in Employer’s 401(k) plan – see Subsection 2.10 of Plan document for
definition.)

 

  ¨ Other [enter description]:           

 

8. Definition of Compensation [select one]:

 

  ¨ Same definition of Compensation as in Employer’s 401(k) or other applicable
qualified retirement plan.

 

  ¨

Participant’s total wages, salary, commissions, overtime, bonus, etc. for a
given year which the Employer is required to report on Form W-2 or other
appropriate

 

-4-



--------------------------------------------------------------------------------

 

form, (or, in the case of Board members, Board fees and retainer only, but not
including expense reimbursements)(or, in the case of Other Service Providers,
the Participant’s total remuneration from the Employer for a given year pursuant
to the agreement to provide services to the Employer).

 

  ¨ Other [enter description]:           

 

9. Expiration of Participant’s Deferral Elections [select all that apply]:

 

  ¨ Renewed Each Year: Participant’s Deferral Elections must be renewed each
year during the open enrollment period ending no later than December 31 prior to
the effective Plan year (or, in the case of Performance-Based Bonuses, no less
than 6 months prior to the end of the applicable performance period).

 

  ¨ For all types of Compensation Deferrals.

 

  ¨ For Salary Deferrals only — other types of Deferrals are “evergreen”.

 

  ¨ For Performance-Based Bonus only — other types of Deferrals are “evergreen”.

 

  ¨ Other: [specify]           

 

  ¨ Evergreen: Participant’s Deferral Elections will be “evergreen” (i.e., will
continue indefinitely until the Participant’s Termination Date unless changed by
the Participant – so each year the Participant will be deemed to have the same
election in place as the prior year unless actively changed by the Participant
during the open enrollment period ending no later than December 31 prior to the
effective Plan year or, in the case of Performance-Based Bonuses, no less than 6
months prior to the end of the applicable performance period).

 

  ¨ For all types of Compensation Deferrals.

 

  ¨ For Salary Deferrals only — other types of Deferrals are renewed each year.

 

  ¨ For Performance-Based Bonus only — other types of Deferrals are renewed each
year.

 

  ¨ Other: [specify]           

 

10. Employer Contributions [select all that apply]:.

 

¨   

(a) No Employer Contributions.

¨   

(b) Matching Contributions on all Participant Compensation Deferrals [also
complete Items 11 through 14].

¨   

(c) Matching Contributions on certain types of Compensation Deferrals (for
example, Matching Contributions on Participant Performance-Based Bonus
Deferrals, etc.) [attach explanation describing which types of deferrals will be
matched and also complete Items 11 through 14]

x   

(d) Employer Contributions other than Matching Contributions [select one below
and also complete Items 15 through 17]:

                  ¨    Allocation formula: [indicate formula]                 
            x    No fixed formula (discretionary from year to year)

 

-5-



--------------------------------------------------------------------------------

11. Amount of Matching Contribution on Participant Compensation Deferrals. If
the Employer has specified in Item 10(b) or (c) that it will make Matching
Contributions on behalf of Participants based on their Compensation Deferrals,
such Matching Contributions will be in an amount determined as follows for the
applicable period selected in Item 13 below: [Select (a), (b), (c), (d) or
(e) below – if Employer has indicated in 10(c) above that Matching Contributions
will be made on certain types of Participant Compensation Deferrals and if
Employer wishes for different Matching formulas to be used for different types
of Participant Compensation Deferrals, Employer should attach additional copies
of this Item 11 completed for each type of Participant Compensation Deferral
that is matched. ]

 

¨    (a)               % of the Compensation Deferrals made by each Participant
during the applicable period. ¨    (b)   At a percentage determined from time to
time in the discretion of the Employer of each Participant’s Compensation
Deferrals for the applicable period.

[Optional: If 11(a) or (b) above is selected, the Employer may also specify here
that it will not match Compensation Deferrals in excess of $           or
          % of each Participant’s Compensation during the applicable period
—specify either a dollar amount or a whole percentage. If no limit is entered
here, the assumption is that 100% of the Participant’s Compensation Deferrals
will be matched at the applicable percentage.]

 

¨    (c)             % of the portion of each Participant’s Compensation
Deferral Contributions during the applicable period which does not exceed
          % of the Participant’s Compensation for such period; plus           %
of the portion, if any, of each Participant’s Compensation Deferral
Contributions during the applicable period which exceeds           % but does
not exceed           % of the Participant’s Compensation for such period.

[Note: Example for 11(c) above – select this option if Employer wants to match
different percentages and different levels of deferral – for example, 100% of
the first 3% of compensation deferred, and 50% of the next 2%]

 

¨    (d)             % of the Compensation of each Participant who made
Compensation Deferral Contributions during the applicable period of at least
          % of Compensation. ¨    (e)   Other: [describe]           

 

 

12. Applicable Period for Matching Contributions. Employer Matching
Contributions elected under Item 10(b) or (c) shall be allocated and credited to
eligible Participants’ Accounts as soon as administratively feasible after the
end of each “applicable period” after the amounts have been determined by the
Employer. For purposes of determining

 

-6-



--------------------------------------------------------------------------------

a Participant’s share of Matching Contributions under Item 10, the applicable
period shall be [Select one]:

 

  ¨ the Plan Year.

 

  ¨ the payroll period.

 

  ¨ other (specify calendar month, Plan year quarter, etc.)           .

 

13. Employees Eligible to Receive Employer Matching Contributions. Matching
Contributions made for each Plan Year (if applicable) shall be allocated and
credited to the Accounts of the following Participants: [Select one if
applicable]

 

  ¨ Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) during that Plan Year, or, in
the case of Other Service Providers, who provided services to the Employer
during that Plan Year.

 

  ¨ Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) on the last day of the Plan
Year, or, in the case of Other Service Providers, who provided services to the
Employer on the last day of the Plan Year.

 

  ¨ Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) on the last day of the Plan
Year or who retired, died or were Disabled during the Plan Year, or, in the case
of Other Service Providers, who provided services to the Employer on the last
day of the Plan Year or who died or were Disabled during the Plan Year. [If this
option is selected, complete Item 31 — definition of “Disability”.]

14. Vesting Schedule of Employer Matching Contributions. If Matching
Contributions are made to the Plan, select the rate at which such Contributions
will vest [select one]:

 

  ¨ Immediate 100% vesting for all Participants.

 

  ¨ “Cliff” vesting (0% up to cliff; 100% after cliff) [select one]:

 

  ¨ 1 year cliff (less than 1 year 0%; 1 or more years 100%)

 

  ¨ 2 year cliff (less than 2 years 0%; 2 or more years 100%)

 

  ¨ Other cliff (enter number of years: less than            years 0%;
           or more years 100%)

 

  ¨ “Graded” vesting [enter vesting percentages]:

 

1 year             %    6 years             %    11 years             % 2 years
            %    7 years             %    12 years             % 3 years
            %    8 years             %    13 years             % 4 years
            %    9 years             %    14 years             % 5 years
            %    10 years             %    15 years             %

 

  ¨ Other vesting schedule: [describe schedule – subject to approval]           

 

-7-



--------------------------------------------------------------------------------

15. Applicable Period for Employer Contributions other than Matching
Contributions. If elected in Item 10(d) above, Employer Contributions other than
Matching Contributions shall be allocated and credited to eligible Participants’
Accounts as soon as administratively feasible after the end of each “applicable
period” after the amounts have been determined by the Employer. For purposes of
determining a Participant’s share of Employer Contributions under Item 10(d),
the applicable period shall be [Select one]:

 

  ¨ the Plan Year.

 

  ¨ the payroll period.

 

  x other: (specify calendar month, Plan year quarter, etc.) calendar month.

 

16. Employees Eligible to Receive Employer Contribution (Other Than Matching
Contributions). Employer Contributions (other than Matching Contributions —if
applicable) made for each Plan Year shall be allocated and credited to the
Accounts of the following Participants: [Select one if applicable]

 

  x Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) during that Plan Year, or, in
the case of Other Service Providers, who provided services to the Employer
during that Plan Year.

 

  ¨ Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) on the last day of the Plan
Year, or, in the case of Other Service Providers, who provided services to the
Employer on the last day of the Plan Year.

 

  ¨ Participants who were employed by the Employer (or, in the case of
non-Employee Board Members, served on the Board) on the last day of the Plan
Year or who retired, died or were Disabled during the Plan Year, or, in the case
of Other Service Providers, who provided services to the Employer on the last
day of the Plan Year or who died or were Disabled during the Plan Year. [If this
option is selected, complete Item 31 — definition of “Disability”.]

 

17. Vesting Schedule of Employer Contributions (Other Than Matching
Contributions). If Employer Contributions (other than Matching Contributions)
are made to the Plan, select the rate at which such Contributions will vest
[select one]:

 

  ¨ Immediate 100% vesting for all Participants.

 

  ¨ “Cliff” vesting (0% up to cliff; 100% after cliff) [select one]:

 

  ¨ 1 year cliff (less than 1 year 0%; 1 or more years 100%)

 

  ¨ 2 year cliff (less than 2 years 0%; 2 or more years 100%)

 

  ¨ Other cliff (enter number of years: less than              years 0%;
             or more years 100%)

 

  ¨ “Graded” vesting [enter vesting percentages]:

 

1 year           %

   6 years           %    11 years           %

2 years           %

   7 years           %    12 years           %

3 years           %

   8 years           %    13 years           %

4 years           %

   9 years           %    14 years           %

5 years           %

   10 years           %    15 years           %

See also Schedule 17 attached hereto.

 

-8-



--------------------------------------------------------------------------------

18. Vesting Years. A “Vesting Year” described above for purposes of determining
vesting under the Plan shall be computed in accordance with: [select one – if
this is an amendment or restatement of a prior plan, definition from prior plan
will override this definition. In other words, Vesting Years for periods of
service prior to the amendment or restatement date will be determined based on
the definition of Vesting Year under the plan prior to amendment or restatement,
and Vesting Years for periods of service after the amendment or restatement date
will be determined based on the definition of Vesting Year below]

 

  ¨ Years of service (12-consecutive-month periods) with the Employer since date
of hire (or date of commencement of Board service).

 

  ¨ Years of participation in the Plan (12-consecutive-month period between date
Participant enters Plan and anniversary of such date) (if this is an amendment
or restatement of a prior Plan, years of participation in prior plan will be
included) (additional fees may apply if this item is selected).

 

  ¨ Plan Years since each Plan Year’s total Contributions were made (“rolling
vesting”) (additional fees will apply if this item is selected). [If this option
is selected, select either (a) or (b) below:]

 

  ¨ (a) Vesting will be credited/updated on the last day of the Plan year.

 

  ¨ (b) Vesting will be credited/updated on the anniversary of the date the
Contribution is credited.

 

19. Full Vesting Upon Occurrence of Specific Event. [select all that apply]

 

  ¨ 100% vesting upon Normal Retirement [describe criteria such as age (can be
partial year), years of service with the Employer (must be whole years of
service), or years of participation in the Plan (must be whole years of
participation)]

 

  ¨ 100% vesting upon Early Retirement [describe criteria such as age (must be
whole years), years of service with the Employer (must be whole years of
service), or years of participation in the Plan (must be whole years of
participation)]

 

  x 100% vesting upon Death.

 

  x 100% vesting upon Disability [complete Item 31 – definition of
“Disability”].

 

-9-



--------------------------------------------------------------------------------

  ¨ 100% vesting upon Change in Control of the Employer [complete Items 29 and
30 – definition of “Change in Control”]

 

  x 100% vesting upon occurrence of other event: [See Schedule 17]

 

20. Service Before Plan’s Establishment Excluded. Years of service earned prior
to establishment of the Plan shall be disregarded for purposes of determining
vesting under the Plan:

 

  ¨ Yes (this may be elected only if this is the establishment of a new Plan).

 

  x No.

 

21. Forfeitures for Misconduct or Violation of Non-Compete. Participants
terminating employment prior to becoming 100% vested will forfeit the
forfeitable percentage of their Accounts as indicated in accordance with the
vesting schedule selected in Items 16 and/or 17. Participants may also forfeit
100% of their Matching and Employer Contribution Accounts (if applicable) under
the following circumstances: [select any that apply]:

 

  x Misconduct (termination for Cause). [attach definition of Misconduct or
Cause] See Schedule 21

 

  ¨ Engaging in competition with the Employer. [attach definition of engaging in
competition]

See also Schedule 21 attached hereto

 

22. Deemed Investments. Responsibility for directing deemed investment of
Participants’ Accounts has been delegated to the following: [select one]

 

  ¨ Employer.

 

  x Participant.

 

  ¨ Employer for Employer Matching and other Employer Contributions; Participant
for Participant Deferrals. [Only available to plans with vesting upon Plan Years
since Contributions were made, “rolling vesting” – subject to approval]

 

23. Employer Stock as Deemed Investment Option. If Employer stock will be a
deemed investment option, indicate below how shares are to be tracked: [select
one]

 

  ¨ Whole shares (with an associated cash account, if applicable).

 

  ¨ Partial and whole shares.

 

  ¨ Unitized fund.

 

24.

In-Service Distributions. If the Employer elects below, the Plan will allow
distributions of Participant Deferral Contributions to be made to Participants
while they are still employed (“In-Service Distributions”), if they elect a
fixed distribution date

 

-10-



--------------------------------------------------------------------------------

 

during the regular election period. [Select one – note that In-Service
Distributions of Employer Contributions is not permitted]

 

  x No, In-Service Distributions will not be permitted.

 

  ¨ Yes, In-Service Distributions will be permitted. [select one ].

¨ For All Participant Deferral Contributions

¨ For Participant Compensation Deferral Contributions (other than
Performance-Based Bonus) only.

¨ For Participant Performance-Based Bonus Deferral Contributions.

Please indicate the number of years a Participant must defer payment(s) until
In-Service Distribution(s) may begin:

¨ 2 Years after the Calendar Year for which the deferral is effective

¨              Years after the Calendar Year for which the deferral is effective

Please indicate if separate In-Service Distribution Dates are allowed for each
Type of Participant Deferral selected in Item 7:

¨ No, (single distribution date allowed per Plan Year)

¨ Yes, (requires additional tracked sources per Plan Year)

[Note – if “Yes” is elected above and the Plan will allow In-Service
Distributions, please indicate if Participant will be permitted to make a
“pushback” subsequent election to defer the original distribution date in
accordance with Plan provisions (see subsection 9.1 of Plan document) ¨ Yes ¨ No
]

 

25. Unforeseeable Emergency Distributions Dates. If the Employer elects below,
the Plan will allow distributions to be made to Participants while they are
still employed if they meet the criteria for an unforeseeable emergency
financial hardship (“Unforeseeable Emergency Distributions”). Both Participant
Deferral Contributions and Vested Employer Contributions can be distributed in
the event of an eligible Unforeseeable Emergency Distribution event. [Select
one]

 

  x No, Unforeseeable Emergency Distributions will not be permitted.

 

  ¨ Yes, Unforeseeable Emergency Distributions will be permitted. [select one
below].

¨ For active Participants only.

¨ For active Participants, terminated Participants and Beneficiaries.

 

26. Distributions at Termination of Employment. Distributions will be made to
Participants upon termination of employment with the Employer as follows [select
one]

 

  ¨ Lump sum only.

 

-11-



--------------------------------------------------------------------------------

  ¨ Lump sum unless installments elected, but can only receive installments if
Participant meets the following criteria [select all that apply, and complete
Item 28 – if item not selected below, then Participants in that category will
receive lump sum only]:

¨ Retirement [describe criteria such as age (can be partial year), years of
service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)]

¨ Early Retirement [describe criteria such as age (must be whole years), years
of service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)]             

¨ Termination (other than for Misconduct, Cause or Violation of Non-Compete)

¨ Disability. [Complete Item 31 – definition of “Disability.”]

 

  x Lump sum unless installments elected, and Participant may receive
installments regardless of reason for Termination of Employment without Cause as
defined in this Plan, or for Death or Disability.

[Note – if Installments are elected above, please indicate if Participant will
be permitted to make a subsequent election to change the number of installments
in accordance with Plan provisions (see subsection 9.2 of Plan document) x Yes ¨
No ]

See also Schedule 26 attached hereto.

 

27. Distributions Upon Change in Control: If Employer elects below,
distributions will be made to Participants upon Change in Control of the
Employer, as follows [select one, and complete Items 29 and 30 below (definition
of “Change in Control”) ]

 

  x No, Distributions upon Change in Control will not be permitted.

 

  ¨ Yes, Distributions upon Change in Control will be permitted, in a lump sum
only.

 

  ¨ Yes, Distributions upon Change in Control will be permitted, in a lump sum
or in installments as elected by the Participant [complete Item 28].

 

28. Length of Installments (if Installment Distributions permitted in Item 26
and/or Item 27 above) [indicate length below]:

Annual installments over no fewer than 2 [enter minimum number of years – must
be at least 2] and no more than 20 years at Participant’s election [enter
maximum number of years].

See also Schedule 28 hereto.

 

-12-



--------------------------------------------------------------------------------

29. “Change in Control” – Dates of Distribution (for purposes of Items 19
(vesting) and 27 (distributions)). Distributions upon a Change in Control shall
occur upon the date that [select all that apply – see Subsection 9.9 of the Plan
document for more details]:

 

  ¨ A person or group acquires more than 50% of the total fair market value or
voting power of the stock of the corporation (select definition of “corporation”
in Item 30 below).

 

  ¨ A person or group acquires ownership of stock of the corporation with at
least 35% of the total voting power of the corporation (select definition of
“corporation” in Item 30 below).

 

  ¨ A person or group acquires assets from the corporation having a total fair
market value of at least 40% of the value of all assets of the corporation
immediately prior to such acquisition. (select definition of “corporation” in
Item 30 below).

 

  ¨ A majority of the corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the board as constituted prior to the appointment or election
(select definition of “corporation” in Item 30 below).

 

30. “Change in Control” – Which Corporation the Change Relates to (for purposes
of Items 19 (vesting) and 27 (distributions)). Distributions upon a Change in
Control shall be made only if the Change in Control relates to the corporation
selected below: [select all that apply]:

 

  ¨ (a) The corporation for whom the Participant is performing services at the
time of the Change In Control event.

 

  ¨ (b) The corporation liable for payments from the Plan to the Participant.

 

  ¨ (c) A corporation that is a majority shareholder of a corporation described
in (a) or (b) above.

 

  ¨ (d) Any corporation in the chain of corporations in which each corporation
is a majority shareholder of another corporation in the chain, ending in a
corporation described in (a) or (b) above.

 

31. Definition of “Disability” (for purposes of Items 16 (eligibility for
Employer contributions), 19 (vesting) and 26 (distributions)). A Participant
shall be considered “Disabled” if [select one]:

 

  ¨ by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of at least 12 months, the Participant is receiving income replacement
benefits for at least 3 months under accident and health plans of the Employer;

 

-13-



--------------------------------------------------------------------------------

  ¨ the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months;

 

  ¨ the Participant is deemed to be totally disabled by the Social Security
Administration;

 

  x the Participant is determined to be disabled in accordance with a disability
insurance program, provided that the definition of disability under such
disability insurance program complies with the requirements of one of the three
preceding definitions above.

 

32. Distributions to “Key Employees” — Investment. In order to comply with
Internal Revenue Code Section 409A, distributions to “key employees” (see
subsection 9.3 of the Plan Document for definition) of publicly traded companies
made due to employment termination cannot be made within 6 months of the
employment termination date. If distribution to a key employee must be delayed
to comply with this 6-month rule, indicate below how Account balances of such a
Participant will be invested during the period of delay [select one]:

 

  ¨ Valued as of most recent Valuation Date and held at the Employer without
allocation of additional gains or losses after such Valuation Date until payment
can be made.

 

  x Remain invested as if termination date had not occurred, then valued as of
most recent Valuation Date and distributed.

 

33. QDRO Distributions. The Employer may elect whether distributions from a
Participant’s Account shall be permitted upon receipt by the Plan Administrator
of a Qualified Domestic Relations Order relating to a marital dissolution or
separation that provides for payment of all or a portion of a Participant’s
Accounts to an alternate payee (spouse, former spouse, children, etc.).
[Indicate below whether QDRO distributions will be permitted]:

 

  ¨ No, QDRO Distributions will not be permitted.

 

  x Yes, QDRO Distributions will be permitted.

 

34. 401(k) “Pourover” Option. The Employer may elect this option for integrating
the Plan with its tax-qualified 401(k) Plan. Under this option, the Participant
may elect prior to the end of a given calendar year to have any amounts deferred
into this Plan for the subsequent calendar year transferred to the Employer’s
401(k) Plan, up to the maximum deferral amount permitted in the 401(k) Plan for
such year. See subsection 9.10 of the Plan document for details. [Indicate below
whether 401(k) Pourover Option is selected]:

 

  ¨ No, the 401(k) Pourover option is not elected.

 

  ¨ Yes, the 401(k) Pourover Option is elected.

 

-14-



--------------------------------------------------------------------------------

35. Additional Survivor Death Benefit from Life Insurance. In the event that
life insurance is utilized as a funding vehicle for the Plan, the Employer may
wish to provide additional Survivor Benefit from the following options : [select
one]

 

  x No additional Survivor Benefit offered.

 

  ¨ $100,000.

 

  ¨ Face value of life insurance policy of Participant, if any.

 

  ¨ Face value of life insurance policy of Participant, if any, minus premiums
paid into policy.

 

  ¨ Participant’s vested Account balance.

 

  ¨ Greater of (a) face value of life insurance policy of Participant, if any,
or (b) Participant’s vested Account balance.

 

  ¨ Lesser of (a) one calendar year of Participant’s salary for year preceding
Participant’s death; or (b) face value of life insurance policy of the
Participant, if any.

 

  ¨ Lesser of (a) two calendar years of Participant’s salary for year preceding
Participant’s death; or (b) face value of life insurance policy of the
Participant, if any.

 

  ¨ Other: [enter amount or formula]             

 

36. Payment of Plan Expenses. Plan expenses may be paid as follows: [select one]

 

  x Directly by the Employer.

 

  ¨ Deducted from the Plan’s trust or other custodial account (if applicable).

See any addendum(s) to the Plan

By signing this Adoption Agreement, the Employer certifies that it has consulted
with legal counsel regarding the effects of the Plan, as applicable, on all
parties. The Employer further certifies that it has and will limit participation
in the Plan to a select group of management or highly compensated Employees,
Board Members or Other Service Providers, as determined by the Employer in
consultation with legal counsel. The Employer further certifies that it is the
Employer’s sole responsibility to ensure that each Participant with the right to
direct deemed investments under the Plan that are based on securities issued by
the Employer or a member of its controlled group (as defined in Code
Section 414(b) and (c)) will receive a prospectus for any such deemed investment
option based on such Employer securities.

The Employer is solely responsible for its compliance with applicable laws,
including Federal and state securities and other applicable laws.

Only those elections that are completed shall be considered as provisions
applicable to and forming a part of the Plan.

This Adoption Agreement may only be used in conjunction with the Plan document.
All selections in the Adoption Agreement providing for customized or “other”
plan provisions are subject to review for administrative feasibility, and may be
subject to additional fees. Terms used in this Adoption Agreement which are
defined in the Plan document shall have the meaning given them therein.

 

-15-



--------------------------------------------------------------------------------

The Employer hereby acknowledges that it is adopting this Nonqualified
Supplemental Deferred Compensation Plan. Federal legislation or other changes in
the law relating to nonqualified deferred compensation or other employee benefit
plans may require that the Plan be amended.

The undersigned duly authorized owner, or officer of the Employer hereby
executes the Plan on behalf of the Employer.

 

-16-



--------------------------------------------------------------------------------

Dated this 10th day of January, 2007.

 

Business Staffing, Inc. Employer By:  

/s/ Terry L. Cook

  Terry L. Cook   Its Vice President

Business Staffing Supplemental Deferred Compensation Plan Signature Page

 

-17-



--------------------------------------------------------------------------------

NONQUALIFIED

SUPPLEMENTAL DEFERRED COMPENSATION PLAN

- PLAN DOCUMENT -



--------------------------------------------------------------------------------

NONQUALIFIED

SUPPLEMENTAL DEFERRED COMPENSATION PLAN

- PLAN DOCUMENT -

SECTION 1 INTRODUCTION

1.1 Adoption of Plan and Purpose

This Plan is an unfunded, nonqualified deferred compensation plan. With the
consent of the Employer (as defined in subsection 2.16) the plan may be adopted
by executing the Adoption Agreement (as defined in subsection 2.3) in the form
attached hereto. The Plan contains certain variable features which the Employer
has specified in the Adoption Agreement. Only those variable features specified
by the Employer in the Adoption Agreement will be applicable to the Employer.

The purpose of the Plan is to provide certain supplemental benefits under the
Plan to a select group of management or highly compensated Employees of the
Employers (in accordance with Sections 201, 301 and 401 of ERISA), Members of
the Board(s) of the Employers, or Other Service Providers to the Employers (as
defined below), and to allow such Employees, Board Members or Other Service
Providers the opportunity to defer a portion of their salaries, bonuses and
other compensation, subject to the terms of the Plan. Participants (and their
Beneficiaries) shall have only those rights to payments as set forth in the Plan
and shall be considered general, unsecured creditors of the Employers with
respect to any such rights. The Plan is designed to comply with the American
Jobs Creation Act of 2004 (the “Jobs Act”) and Code Section 409A. It is intended
that the Plan be interpreted according to a good faith interpretation of the
Jobs Act and Code Section 409A, and consistent with published IRS guidance,
until final IRS regulations are issued. In the event of any inconsistency
between the terms of the Plan and the Jobs Act or Code Section 409A, the terms
of the Jobs Act and Code Section 409A (including IRS interpretations) shall
control. The Plan is intended to constitute an account balance plan (as defined
in IRS Notice 2005-1, Q&A-9).

1.2 Adoption of the Plan

The Employer may adopt the Plan by completing and signing the Adoption Agreement
in the form attached hereto.

1.3 Plan Year

The Plan is administered on the basis of a Plan Year, as defined in subsection
2.27.

1.4 Plan Administration

The plan shall be administered by a plan administrator (the “Administrator,” as
that term is defined in Section 3(16)(A) of ERISA) designated by the Employer in
the Adoption Agreement. The Administrator has full discretionary authority to
construe and interpret the provisions of the Plan and make factual
determinations thereunder, including the power to

 

- 1 -



--------------------------------------------------------------------------------

determine the rights or eligibility of employees or participants and any other
persons, and the amounts of their benefits under the plan, and to remedy
ambiguities, inconsistencies or omissions, and such determinations shall be
binding on all parties. The Administrator from time to time may adopt such rules
and regulations as may be necessary or desirable for the proper and efficient
administration of the Plan and as are consistent with the terms of the Plan. The
administrator may delegate all or any part of its powers, rights, and duties
under the Plan to such person or persons as it may deem advisable, and may
engage agents to provide certain administrative services with respect to the
Plan. Any notice or document relating to the Plan which is to be filed with the
Administrator may be delivered, or mailed by registered or certified mail,
postage pre-paid, to the Administrator, or to any designated representative of
the Administrator, in care of the Employer, at its principal office.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 2 DEFINITIONS

2.1 Account

“Account” means all notional accounts and subaccounts maintained for a
Participant in order to reflect his interest under the Plan, as described in
Section 6.

2.2 Administrator

“Administrator” means the individual or individuals (if any) delegated authority
by the Employer to administer the Plan, as defined in subsection 1.4.

2.3 Adoption Agreement

“Adoption Agreement” shall mean the form executed by the Employer and attached
hereto, which Agreement shall constitute a part of the Plan.

2.4 Beneficiary

“Beneficiary” means the person or persons to whom a deceased Participant’s
benefits are payable under subsection 9.5.

2.5 Board

“Board” means the Board of Directors of the Employer (if applicable), as from
time to time constituted.

2.6 Board Member

“Board Member” means a member of the Board.

2.7 Bonus

“Bonus” (also referred to herein as a “Non-Performance-Based Bonus) means an
award of cash that is not a Performance-Based Bonus (as defined in subsection
2.25) that is payable to an Employee (or Board Member or Other Service Provider,
as applicable) in a given year, with respect to the immediately preceding Bonus
performance period, which may or may not be contingent upon the achievement of
specified performance goals.

2.8 Code

“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code shall include such section, any valid regulation
promulgated thereunder, and any comparable provision of any future legislation
amending, supplementing, or superseding such section.

 

- 3 -



--------------------------------------------------------------------------------

2.9 Compensation

“Compensation” shall mean the amount of a Participant’s remuneration from the
Employer designated in the Adoption Agreement. Notwithstanding the foregoing,
the Compensation of an Other Service Provider (as defined in subsection 2.22)
shall mean his remuneration from the Employer pursuant to an agreement to
provide services to the Employer. With respect to any Participant who is a
Member of the Board (if applicable), “Compensation” means all cash remuneration
which, absent a deferral election under the Plan, would have otherwise been
received by the Board Member in the taxable year, payable to the Board Member
for service on the Board and on Board committees, including any cash payable for
attendance at Board meetings and Board committee meetings, but not including any
amounts constituting reimbursements of expenses to Board Members. To the extent
the Employer has designated “401(k) Refunds” in the Adoption Agreement (and to
the extent elected by the Participant), an amount equal to the Participant’s
“401(k) Refund” shall be deferred from the Participant’s Compensation otherwise
payable to the Participant in the next subsequent Compensation pay period (or
such later pay period as the Plan Administrator determines shall be
administratively feasible), and shall be credited to the Participant’s
Compensation Deferral Account in accordance with subsection 4.1. For purposes of
this subsection, “401(k) Refund” means any amount distributed to the applicable
Participant from the Employer’s qualified retirement plan intended to comply
with Section 401(k) of the Code that is in excess of the maximum deferral for
the prior calendar year allowable under such qualified retirement plan. To the
extent the Employer has designated “401(k) Continuation Compensation” in the
Adoption Agreement (and to the extent elected by the Participant), an amount
equal to the Participant’s “401(k) Continuation Compensation” that otherwise
would have been contributed to the 401(k) Plan shall be deferred from the
Participant’s Compensation in the next subsequent Compensation pay period (or
such later pay period as the Plan Administrator determines shall be
administratively feasible), and shall be credited to the Participant’s
Compensation Deferral Account in accordance with subsection 4.1.

2.10 Compensation Deferrals

“Compensation Deferrals” means the amounts credited to a Participant’s
Compensation Deferral Account pursuant to the Participant’s election made in
accordance with subsection 4.1.

2.11 Deferral Election

“Deferral Election” means an election by a Participant to make Compensation
Deferrals or Performance-Based Bonus Deferrals in accordance with Section 4.

2.12 Disability

“Disability” for purposes of this Plan shall mean the occurrence of an event as
a result of which the Participant is considered disabled, as designated by the
Employer in the Adoption Agreement.

 

- 4 -



--------------------------------------------------------------------------------

2.13 Effective Date

“Effective Date” means the Effective Date of the Plan, as indicated in the
Adoption Agreement.

2.14 Eligible Individual

“Eligible Individual” means each Board Member, Other Service Provider, or
Employee of an Employer who satisfies the eligibility requirements set forth in
the Adoption Agreement.

2.15 Employee

“Employee” means a person who is employed by an Employer and is treated and/or
classified by the Employer as a common law employee for purposes of wage
withholding for Federal income taxes. If a person is not considered to be an
Employee of the Employer in accordance with the preceding sentence, a subsequent
determination by the Employer, any governmental agency, or a court that the
person is a common law employee of the Employer, even if such determination is
applicable to prior years, will not have a retroactive effect for purposes of
eligibility to participate in the Plan.

2.16 Employer

“Employer” means the business entity designated in the Adoption Agreement, and
its successors and assigns unless otherwise herein provided, or any other
corporation or business organization which, with the consent of the Employer, or
its successors or assigns, assumes the Employer’s obligations hereunder, and any
affiliate or subsidiary of the Employer, as defined in Subsections 414(b) and
(c) of the Code, or other corporation or business organization that has adopted
the Plan on behalf of its Eligible Individuals with the consent of the Employer.

2.17 Employer Contributions

“Employer Contributions” means the amounts other than Matching Contributions
that are credited to a Participant’s Employer Contributions Account under the
Plan by the Employer in accordance with subsection 4.4.

2.18 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specific section of ERISA shall include such section, any valid
regulation promulgated thereunder, and any comparable provision of any future
legislation amending, supplementing, or superseding such section.

2.19 Fiscal Year Compensation

“Fiscal Year Compensation” means Compensation relating to a period of service
coextensive with one or more consecutive non-calendar-year fiscal years of the
Employer, where no amount of such Compensation is paid or payable during the
service period. For example, a

 

- 5 -



--------------------------------------------------------------------------------

Bonus based upon a service period of two consecutive fiscal years payable after
the completion of the second fiscal year would be “Fiscal Year Compensation,”
but periodic salary payments or Bonuses based on service periods other than the
Employer’s fiscal year would not be Fiscal Year Compensation.

2.20 Investment Funds

“Investment Funds” means the notional funds or other investment vehicles
designated pursuant to subsection 5.1.

2.21 Matching Contributions

“Matching Contributions” means the amounts credited to a Participant’s Employer
Contribution Account under the Plan by the Employer that are based on the amount
of Participant Deferrals made by the Participant under the Plan, or that are
based upon such other formula as designated by the Employer in the Adoption
Agreement, in accordance with subsection 4.3.

2.22 Other Service Providers

“Other Service Providers” shall mean independent contractors, consultants, or
other similar providers of services to the Employer, other than Employees and
Board Members. To the extent that an Other Service Provider is unrelated to the
Employer, as described in Code Section 409A and other applicable regulations,
guidance, etc. thereunder, the provisions of such guidance shall not apply. To
the extent that an Other Service Provider uses an accrual method of accounting
for a given taxable year, amounts deferred under the Plan in such taxable year
shall not be subject to Code Section 409A and other applicable guidance
thereunder, notwithstanding any provision of the Plan to the contrary.

2.23 Participant

“Participant” means an Eligible Individual who meets the requirements of
Section 3 and elects to make Compensation Deferrals pursuant to Section 4, or
who receives Employer Contributions or Matching Contributions pursuant to
subsection 4.3 or 4.4. A Participant shall cease being a Participant in
accordance with subsection 3.2 herein.

2.24 Participant Deferrals

“Participant Deferrals” means all amounts deferred by a Participant under this
Plan, including Participant Compensation Deferrals and Participant
Performance-Based Bonus Deferrals.

2.25 Performance-Based Bonus

“Performance-Based Bonus” generally means Compensation where the amount of, or
entitlement to, the compensation is contingent on the satisfaction of previously
established

 

- 6 -



--------------------------------------------------------------------------------

organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months in which the Eligible Individual
performs services, pursuant to rules described in Proposed Treasury Regulation
Section 1.409A-1(e).

2.26 Performance-Based Bonus Deferrals

“Performance-Based Bonus Deferrals” means the amounts credited to a
Participant’s Compensation Deferral Account from the Participant’s
Performance-Based Bonus] pursuant to the Participant’s election made in
accordance with subsection 4.2.

2.27 Plan Year

“Plan Year” means each 12-month period specified in the Adoption Agreement, on
the basis of which the Plan is administered.

2.28 Retirement

“Retirement” for purposes of this Plan means the Participant’s Termination Date,
as defined in subsection 2.30, after attaining any age and/or service minimums
with respect to Retirement or Early Retirement as designated by the Employer in
the Adoption Agreement.

2.29 Spouse

“Spouse” means the person to whom a Participant is legally married under
applicable state law at the earlier of the date of the Participant’s death or
the date payment of the Participant’s benefits commenced and who is living on
the date of the Participant’s death.

2.30 Termination Date

“Termination Date” means (i) with respect to an Employee Participant, the
Participant’s separation from service (within the meaning of Section 409A of the
Code and the regulations, notices and other guidance thereunder, including death
or Disability) with the Employers, and any subsidiary or affiliate of the
Employers as defined in Sections 414(b) and (c) of the Code; (ii) with respect
to a Board Member Participant, the Participant’s resignation or removal from the
Board (for any reason, including death or Disability); and (iii) with respect to
any Other Service Provider, the expiration of all agreements to provide services
to the Employers (for any reason, including death or Disability), as described
in Proposed Treasury Regulation Section 1.409A-1(h)(2) and any successor
guidance thereto.

2.31 Valuation Date

“Valuation Date” means the last day of each Plan Year and any other date that
the Employer, in its sole discretion, designates as a Valuation Date, as of
which the value of an Investment Fund is adjusted for notional deferrals,
contributions, distributions, gains, losses, or expenses.

 

- 7 -



--------------------------------------------------------------------------------

2.32 Other Definitions

Other defined terms used in the Plan shall have the meanings given such terms
elsewhere in the Plan.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 3 ELIGIBILITY AND PARTICIPATION

3.1 Eligibility

Each Eligible Individual on the Effective Date of the Plan shall be eligible to
become a Participant by properly making a Deferral Election on a timely basis as
described in Section 4, or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan. Each other Eligible Individual may
become a Participant by making a Deferral Election on a timely basis as
described in Section 4 or, if applicable and eligible as designated by the
Employer in the Adoption Agreement, by receiving a Matching Contribution or
other Employer Contribution under the Plan. Each Eligible Individual’s decision
to become a Participant by making a Deferral Election shall be entirely
voluntary. The Employer may require the Participant to complete any necessary
forms or other information as it deems necessary or advisable prior to
permitting the Eligible Individual to commence participation in the Plan.

3.2 Cessation of Participation

If a Termination Date occurs with respect to a Participant, or if a Participant
otherwise ceases to be an Eligible Individual, no further Compensation
Deferrals, Performance-Based Bonus Deferrals, Matching Contributions or other
Employer Contributions shall be credited to the Participant’s Accounts after the
Participant’s Termination Date or date the Participant ceases to be eligible (or
as soon as administratively feasible after the date the Participant ceases to be
eligible), unless he is again determined to be an Eligible Individual, but the
balance credited to his Accounts shall continue to be adjusted for notional
investment gains and losses under the terms of the Plan and shall be distributed
to him at the time and manner set forth in Section 9. An Employee, Board Member
or Other Service Provider shall cease to be a Participant after his Termination
Date or other loss of eligibility as soon as his entire Account balance has been
distributed.

3.3 Eligibility for Matching or Employer Contributions

An Employee Participant who has satisfied the requirements necessary to become
an Eligible Individual with respect to Matching Contributions as specified in
the Adoption Agreement, and who has made a Compensation Deferral election
pursuant to subsection 4.1 herein or who has satisfied such other criteria as
specified in the Adoption Agreement, shall be eligible to receive Matching
Contributions described in subsection 4.3. An Employee Participant who has
satisfied the requirements necessary to become an Eligible Individual with
respect to Employer Contributions other than Matching Contributions as specified
in the Adoption Agreement, shall be eligible to receive Employer Contributions
described in subsection 4.4.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 4 DEFERRALS AND CONTRIBUTIONS

4.1 Compensation Deferrals Other Than Performance-Based Bonus Deferrals

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to each type of
Compensation (other than Performance-Based Bonuses) earned with respect to pay
periods beginning on and after the effective date of the election; provided,
however, that Compensation earned prior to the date the Participant satisfies
the eligibility requirements of Section 3 shall not be eligible for deferral
under this Plan. Except as otherwise provided in this subsection, a
Participant’s Deferral Election for a Plan Year under this subsection must be
made not later than December 31 of the preceding Plan Year (or such earlier date
as determined by the Plan Administrator) with respect to Compensation (other
than Performance-Based Bonuses) earned in pay periods beginning on or after the
following January 1 in accordance with rules established by the Administrator.

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employers, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
eligibility. Such Eligible Individual must make his Deferral Elections within 30
days after first becoming an Eligible Individual, with respect to his
Compensation (other than Performance-Based Bonuses) earned on or after the
effective date of the Deferral Election (provided, however, that if such
Eligible Individual is participating in any other account balance plan
maintained by the Employer or any member of the Employer’s “controlled group”
(as defined in subsections 414(b) and (c) of the Code), such Eligible Individual
must make his Compensation Deferral Election no later than December 31 of the
preceding Plan Year (or such earlier date as determined by the Plan
Administrator), or he may not elect to make Compensation Deferrals for that
initial Plan Year). If an Eligible Individual does not elect to make
Compensation Deferrals during that initial 30-day period, he may not later elect
to make Compensation Deferrals for that year under this subsection. In the event
that an Eligible Individual first becomes eligible during a Plan Year with
respect to which Fiscal Year Compensation is payable, such Eligible Individual
must make his Fiscal Year Compensation Deferral Election on or before the end of
the fiscal year of the Employer immediately preceding the first fiscal year in
which any services are performed for which the Fiscal Year Compensation is
payable.

An election to make Compensation Deferrals under this subsection 4.1 shall
remain in effect through the last pay period commencing in the calendar year to
which the election applies (except as provided in subsection 4.5), shall apply
with respect to the applicable type of Compensation (other than
Performance-Based Bonuses) to which the Deferral Election relates earned for pay
periods commencing in the applicable calendar year to which the election
applies, and shall be irrevocable (provided, however, that a Participant making
a Deferral Election under this subsection may change his election at any time
prior to December 31 of the year preceding the year for which the Deferral
Election is applicable, subject to rules established by the Plan

 

- 10 -



--------------------------------------------------------------------------------

Administrator). If a Participant fails to make a Compensation Deferral election
for a given Plan Year, such Participant’s Compensation Deferral Election for
that Plan Year shall be deemed to be zero; provided, however, that if the
Employer has elected in the Adoption Agreement that a Participant’s Compensation
Deferral Election shall be “evergreen”, then such Participant’s Compensation
Deferral Election shall be deemed to be identical to the most recent applicable
Deferral Election on file with the Administrator with respect to the applicable
type of Compensation; provided, however, that no In-Service Distribution shall
be applicable to any amounts deferred in a year in which the Participant fails
to make an affirmative election, and payment of such amounts for such year shall
be made in accordance with his most recent election on file with the
Administrator (if no election is on file, then such amounts shall be paid to him
in a single lump sum).

With respect to “401(k) Refund” and “401(k) Continuation Compensation”
deferrals, a Participant’s action or inaction under the 401(k) Plan, including
an adjustment to a deferral election under such qualified plan, will not be
treated as either a deferral election or an acceleration of a payment under this
Plan, provided that for any given calendar year, the Participant’s actions or
inactions under the 401(k) Plan do not result in an increase in the amounts
deferred under all nonqualified deferred compensation plans in which the
Participant participates in excess of the limit with respect to elective
deferrals under 402(g) in effect for the calendar year in which such actions or
inactions occur.

Compensation Deferrals shall be credited to the Participant’s Compensation
Deferral Account as soon as administratively feasible after such amounts would
have been payable to the Participant.

4.2 Performance-Based Bonus Deferrals

Each Plan Year, an Eligible Individual may elect to defer receipt of no less
than the minimum and no greater than the maximum percentage or amount selected
by the Employer in the Adoption Agreement with respect to Performance-Based
Bonuses earned with respect to the performance period for which the
Performance-Based Bonus is earned; provided, however, that the Eligible
Individual performed services continuously from a date no later than the date
upon which the performance criteria are established through a date no earlier
than the date upon which the Eligible Individual makes a Performance-Based Bonus
Deferral Election; and further provided that in no event may an election to
defer Performance-Based Bonuses be made after such Bonuses have become both
substantially certain to be paid and readily ascertainable. Except as otherwise
provided in this subsection, a Participant’s Performance-Based Bonus Deferral
Election under this subsection must be made not later than six months (or such
earlier date as determined by the Plan Administrator) prior to the end of the
performance period.

An Employee, Board Member or Other Service Provider who first becomes an
Eligible Individual during a Plan Year (by virtue of a promotion, Compensation
increase, commencement of employment with the Employers, commencement of Board
service, execution of an agreement to provide services to an Employer, or any
other reason) shall be provided enrollment documents (including Deferral
Election forms) as soon as administratively feasible following such initial
eligibility. Such Eligible Individual must make his Performance-Based Bonus
Deferral Election

 

- 11 -



--------------------------------------------------------------------------------

within 30 days after first becoming an Eligible Individual (provided, however,
that if such Eligible Individual is participating in any other account balance
plan maintained by the Employer or any member of the Employer’s “controlled
group” (as defined in subsections 414(b) and (c) of the Code), such Eligible
Individual must make his Performance-Based Bonus Deferral Election no later than
six months (or such earlier date as determined by the Plan Administrator) prior
to the end of the performance period, or he may not elect to make
Performance-Based Bonus Deferrals for such initial Plan Year. In the case of a
Deferral Election in the first year of eligibility that is made after the
beginning of the Performance-Based Bonus performance period, the Deferral
Election will apply to the portion of the Performance-Based Bonus equal to the
total amount of the Performance-Based Bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the effective date of the Deferral Election over the total number
of days in the Performance Period. If an Eligible Individual does not elect to
make a Performance-Based Bonus Deferral during that initial 30-day period, he
may not later elect to make a Performance-Based Bonus Deferral for that
performance period under this subsection.

An election to make Performance-Based Bonus Deferrals under this subsection 4.2
shall remain in effect through the end of the performance period to which the
election applies (except as provided in subsection 4.5), and shall be
irrevocable (provided, however, that a Participant making a Performance-Based
Bonus Deferral Election under this subsection may change his election at any
time prior to the first day of the six-month period ending on the last day of
the performance period for which the Performance-Based Bonus Deferral Election
is applicable, subject to rules established by the Plan Administrator). If a
Participant fails to make a Performance-Based Bonus Deferral Election for a
given performance period, such Participant’s Performance-Based Bonus Deferral
Election for that performance period shall be deemed to be zero; provided,
however, that if the Employer has elected in the Adoption Agreement that a
Participant’s Performance-Based Deferral Election shall be “evergreen”, then
such Participant’s Performance-Based Bonus Deferral Election shall be deemed to
be identical to the most recent applicable Performance-Based Bonus Deferral
Election on file with the Administrator; provided, however, that no In-Service
Distribution shall be applicable to any amounts deferred in a year in which the
Participant fails to make an affirmative election, and payment of such amounts
for such year shall be made in accordance with his most recent election on file
with the Administrator (if no election is on file, then such amounts shall be
paid to him in a single lump sum).

Performance-Based Bonus Deferrals shall be credited to the Participant’s
Compensation Deferral Account as soon as administratively feasible after such
amounts would have been payable to the Participant.

4.3 Matching Contributions

Matching Contributions shall be determined in accordance with the formula
specified in the Adoption Agreement, and shall be credited to the Employer
Contribution Accounts of Participants who have satisfied the eligibility
requirements for Matching Contributions specified in the Adoption Agreement.
Matching Contributions under this Plan shall be credited to such

 

- 12 -



--------------------------------------------------------------------------------

Participants’ Employer Contribution Accounts as soon as administratively
feasible after the Applicable Period selected in the Adoption Agreement, but
only with respect to Participants eligible to receive such Matching
Contributions as described in the Adoption Agreement.

4.4 Other Employer Contributions

Employer Contributions other than Matching Contributions shall be determined in
accordance with the formula specified in the Adoption Agreement, and shall be
credited to the Employer Contribution Accounts of Participants who have
satisfied the eligibility requirements for Employer Contributions specified in
the Adoption Agreement. Employer Contributions under this Plan shall be credited
to such Participants’ Employer Contributions Accounts as soon as
administratively feasible after the Applicable Period selected in the Adoption
Agreement, but only with respect to Participants eligible to receive such
Employer Contributions as described in the Adoption Agreement.

4.5 No Election Changes During Plan Year

A Participant shall not be permitted to change or revoke his Deferral Elections
(except as otherwise described in subsections 4.1 and 4.2), except that, if a
Participant’s status changes such that he becomes ineligible for the Plan, the
Participant’s Deferrals under the Plan shall cease as described in subsection
3.2. Notwithstanding the foregoing, in the event the Employer maintains a
qualified plan designed to comply with the requirements of Code Section 401(k)
that requires the cessation of all deferrals in the event of a hardship
withdrawal under such plan, the Participant’s Deferrals under this Plan shall
cease as soon as administratively feasible upon notification to the
Administrator that the participant has taken such a hardship withdrawal.
Notwithstanding the foregoing, if the Employer has elected in the Adoption
Agreement to permit Unforeseeable Emergency Withdrawals pursuant to subsection
9.8, the Participant’s Deferrals under this Plan shall cease as soon as
administratively feasible upon approval by the Administrator of a Participant’s
properly submitted request for an Unforeseeable Emergency Withdrawal under
subsection 9.8.

4.6 Crediting of Deferrals

The amount of deferrals pursuant to subsections 4.1 and 4.2 shall be credited to
the Participant’s Accounts as of a date not later than 15 business days after
the date on which the amount (but for the deferral) otherwise would have been
paid to the Participant, or such later date as determined to be administratively
feasible by the Plan Administrator.

4.7 Reduction of Deferrals or Contributions

Any Participant Deferrals or Employer Contributions to be credited to a
Participant’s Account under this Section may be reduced by an amount equal to
the Federal or state income, payroll, or other taxes required to be withheld on
such deferrals or contributions or to satisfy any necessary employee welfare
plan contributions. A Participant shall be entitled only to the net amount of
such deferral or contribution (as adjusted from time to time pursuant to the
terms of the Plan). The Administrator may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation from the
Employer would be insufficient to cover taxes, withholding, and other required
deductions applicable to the Participant.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 5 NOTIONAL INVESTMENTS

5.1 Investment Funds

The Employer may designate, in its discretion, one or more Investment Funds for
the notional investment of Participants’ Accounts. The Employer, in its
discretion, may from time to time establish new Investment Funds or eliminate
existing Investment Funds. The Investment Funds are for recordkeeping purposes
only and do not allow Participants to direct any Employer assets (including, if
applicable, the assets of any trust related to the Plan). Each Participant’s
Accounts shall be adjusted pursuant to the Participant’s notional investment
elections made in accordance with this Section 5, except as otherwise determined
by the Employer or Administrator in their sole discretion.

5.2 Investment Fund Elections

The Employer shall have full discretion in the direction of notional investments
of Participants’ Accounts under the Plan; provided, however, that if the
Employer so elects in the Adoption Agreement, each Participant may elect from
among the Investment Funds for the notional investment of such of his Accounts
as are permitted under the Adoption Agreement from time to time in accordance
with procedures established by the Employer. The Administrator, in its
discretion, may adopt (and may modify from time to time) such rules and
procedures as it deems necessary or appropriate to implement the notional
investment of the Participant’s Accounts. Such procedures may differ among
Participants or classes of Participants, as determined by the Employer or the
Administrator in its discretion. The Employer or Administrator may limit, delay
or restrict the notional investment of certain Participants’ Accounts, or
restrict allocation or reallocation into specified notional investment options,
in accordance with rules established in order to comply with Employer policy and
applicable law, to minimize regulated filings and disclosures, or under any
other circumstances in the discretion of the Employer. Any deferred amounts
subject to a Participant’s investment election that must be so limited, delayed
or restricted under such circumstances may be notionally invested in an
Investment Fund designated by the Administrator, or may be credited with
earnings at a rate determined by the Administrator, which rate may be zero. A
Participant’s notional investment election shall remain in effect until later
changed in accordance with the rules of the Administrator. If a Participant does
not make a notional investment election, all deferrals by the Participant and
contributions on his behalf will remain uninvested until such time as the
Administrator receives proper direction, or, at the Employer’s election, may be
deemed to be notionally invested in the Investment Fund designated by the
Employer for such purpose or may be credited with earnings at a rate determined
by the Administrator or Employer, which rate may be zero.

5.3 Investment Fund Transfers

A Participant may elect that all or a part of his notional interest in an
Investment Fund shall be transferred to one or more of the other Investment
Funds. A Participant may make such notional Investment Fund transfers in
accordance with rules established from time to time by the Employer or the
Administrator, and in accordance with subsection 5.2.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 6 ACCOUNTING

6.1 Individual Accounts

Bookkeeping Accounts shall be maintained under the Plan in the name of each
Participant, as applicable, along with any subaccounts under such Accounts
deemed necessary or advisable from time to time, including a subaccount for each
Plan Year that a Participant’s Deferral Election is in effect. Each such
subaccount shall reflect (i) the amount of the Participant’s Deferral during
that year, any Matching Contributions or Employer Contributions credited during
that year, and the notional gains, losses, expenses, appreciation and
depreciation attributable thereto.

Rules and procedures may be established relating to the maintenance, adjustment,
and liquidation of Participants’ Accounts, the crediting of deferrals and
contributions and the notional gains, losses, expenses, appreciation, and
depreciation attributable thereto, as are considered necessary or advisable.

6.2 Adjustment of Accounts

Pursuant to rules established by the Employer, Participants’ Accounts will be
adjusted on each Valuation Date, except as provided in Section 9, to reflect the
notional value of the various Investment Funds as of such date, including
adjustments to reflect any deferrals and contributions, notional transfers
between Investment Funds, and notional gains, losses, expenses, appreciation, or
depreciation with respect to such Accounts since the previous Valuation Date.
The “value” of an Investment Fund at any Valuation Date may be based on the fair
market value of the Investment Fund, as determined by the Administrator in its
sole discretion.

6.3 Accounting Methods

The accounting methods or formulae to be used under the Plan for purposes of
monitoring Participants’ Accounts, including the calculation and crediting of
notional gains, losses, expenses, appreciation, or depreciation, shall be
determined by the Administrator in its sole discretion. The accounting methods
or formulae selected by the Administrator may be revised from time to time.

6.4 Statement of Account

At such times and in such manner as determined by the Administrator, but at
least annually, each Participant will be furnished with a statement reflecting
the condition of his Accounts.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 7 VESTING

A Participant shall be fully vested at all times in his Compensation Deferral
Account (if applicable). A Participant shall be vested in his Matching
Contributions and/or Employer Contributions (if applicable), in accordance with
the vesting schedule elected by the Employer under the Adoption Agreement.
Vesting Years of Service shall be determined in accordance with the election
made by the Employer in the Adoption Agreement. Amounts in a Participant’s
Accounts that are not vested upon the Participant’s Termination Date
(“forfeitures”) shall be returned to the Employer.

If a Participant has a Termination Date with the Employer as a result of the
Participant’s Misconduct (as defined by the Employer in the Adoption Agreement),
or if the Participant engages in Competition with the Employer (as defined by
the Employer in the Adoption Agreement), and the Employer has so elected in the
Adoption Agreement, the Participant shall forfeit all amounts allocated to his
or her Matching Contribution Account and/or Employer Contribution Accounts (if
applicable). Such forfeitures shall be returned to the Employer.

Neither the Administrator nor the Employers in any way guarantee the
Participant’s Account balance from loss or depreciation. Notwithstanding any
provision of the Plan to the contrary, the Participant’s Account balance is
subject to Section 8.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 8 FUNDING

No Participant or other person shall acquire by reason of the Plan any right in
or title to any assets, funds, or property of the Employers whatsoever,
including, without limiting the generality of the foregoing, any specific funds,
assets, or other property of the Employers. Benefits under the Plan are unfunded
and unsecured. A Participant shall have only an unfunded, unsecured right to the
amounts, if any, payable hereunder to that Participant. The Employers’
obligations under this Plan are not secured or funded in any manner, even if the
Employer elects to establish a trust with respect to the Plan. Even though
benefits provided under the Plan are not funded, the Employer may establish a
trust to assist in the payment of benefits. All investments under this Plan are
notional and do not obligate the Employers (or their delegates) to invest the
assets of the Employers or of any such trust in a similar manner.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 9 DISTRIBUTION OF ACCOUNTS

9.1 Distribution of Accounts

With respect to any Participant who has a Termination Date that precedes his
Retirement date, an amount equal to the Participant’s vested Account balances
shall be distributed to the Participant (or, in the case of the Participant’s
death, to the Participant’s Beneficiary), in the form of a single lump sum
payment, or, if subsection 9.2 applies, in the form of installment payments as
designated by the Employer in the Adoption Agreement. Subject to subsection 9.3
hereof, distribution of a Participant’s Accounts shall be made or commence by
the end of the calendar year in which occurs the Participant’s Termination Date,
or such earlier date as shall be administratively feasible for the Administrator
to make such payment. Notwithstanding any provision of the Plan to the contrary,
for purposes of this subsection, a Participant’s Accounts shall be valued as of
a Valuation Date as soon as administratively feasible preceding the date such
distribution is made, in accordance with rules established by the Administrator.

Notwithstanding the foregoing, to the extent designated by the Employer in the
Adoption Agreement, a Participant may elect, in accordance with this subsection,
a distribution date for his Compensation Deferral Accounts that is prior to his
Termination Date (an “In-Service Distribution”). A Participant’s election of an
In-Service Distribution date must: (i) be made at the time of his Deferral
Election for a Plan Year; and (ii) apply only to amounts deferred pursuant to
that election, and any earnings, gains, losses, appreciation, and depreciation
credited thereto or debited therefrom with respect to such amounts. To the
extent permitted by the Employer , a Participant may elect an In-Service
Distribution date with respect to Performance-Based Bonus Deferrals that is
separate from an In-Service Distribution date with respect to Compensation
Deferrals other than Performance-Based Bonus Deferrals for the same year,
provided that the applicable In-Service Distribution date may not be earlier
than the number of years designated by the Employer in the Adoption Agreement
following the year in which the applicable Compensation would have been paid
absent the deferral, or as further determined or limited in accordance with
rules established by the Administrator. Payments made pursuant to an In-Service
Distribution election shall be made in a lump sum as soon as administratively
feasible following January 1 of the calendar year in which the payment was
elected to be made, but in no event later than the end of the calendar year in
which the payment was elected to be made, or such later date as shall be
administratively feasible for the Administrator to make such payment. For
purposes of such payment, the value of the Participant’s Accounts for the
applicable Plan Year shall be determined as of a Valuation Date preceding the
date that such distribution is made, in accordance with rules established by the
Administrator. In the event a Participant’s Termination Date occurs (or, if
elected by the Employer in the Adoption Agreement, in the event of a Change in
Control of the Employer occurs) prior to the date the Participant had previously
elected to have an In-Service Distribution payment made to him, such amount
shall be paid to the Participant under the rules applicable for payment on
Termination of Employment in accordance with this subsection 9.1 and subsection
9.2. No In-Service Distribution shall be applicable to any amounts deferred in a
year in which the Participant fails to make an affirmative election, and payment
of such amounts for such year shall be made in accordance with his most recent
election on file with the Administrator (if no election is on file, then such
amounts shall be paid to him in a single lump sum)

 

- 18 -



--------------------------------------------------------------------------------

To the extent elected by the Employer in the Adoption Agreement, Participants
whose Termination Date has not yet occurred may elect to defer payment of any
In-Service Distribution, provided that such election is made in accordance with
procedures established by the Administrator, and further provided that any such
election must be made no later than 12 calendar months prior to the originally
elected In-Service Distribution Date. Participants may elect any deferred
payment date, but such date must be no fewer than five years from the original
In-Service Distribution Date.

9.2 Installment Distributions

To the extent elected by the Employer in the Adoption Agreement, a Participant
may elect to receive payments from his Accounts in the form of a single lump
sum, as described in Section 9.1, or in annual installments over a period
elected by the Employer in the Adoption Agreement. To the extent a Participant
fails to make an election, the Participant shall be deemed to have elected to
receive his distribution for that Plan Year in the form of a single lump sum. To
the extent elected by the Employer in the Adoption Agreement, a Participant may
make a separate election with respect to his Performance-Based Bonus Deferrals
for each year (as adjusted for gains and losses thereon) that provides for a
different method of distribution from the method of distribution he elects with
respect to his Compensation Deferrals (as adjusted for gains and losses thereon)
for that year. The Participant’s Employer Contributions Account attributable to
such year, if any (as adjusted for gains and losses thereon), shall be
distributed in the same manner as his Compensation Deferral Account for such
year.

 

  (a) Installment Elections. A Participant will be required to make his
distribution election prior to the commencement of each calendar year (or, in
the event of an election with respect to Performance-Based Bonuses, prior to six
months before the end of the applicable performance period), or such earlier
date as determined by the Plan Administrator.

 

  (b) Installment Payments. The first installment payment shall generally be
made no later than the end of the calendar year in which occurs the
Participant’s Termination Date, or such later date as shall be administratively
feasible for the Administrator to make such payment. Succeeding payments shall
generally be made by January 1 of each succeeding calendar year, but in no event
later than the end of each succeeding calendar year, or as soon as
administratively feasible for the Administrator to make such payment. The amount
to be distributed in each installment payment shall be determined by dividing
the value of the Participant’s Accounts as of a Valuation Date preceding the
date of each distribution by the number of installment payments remaining to be
made, in accordance with rules established by the Administrator. In the event of
the death of the Participant prior to the full payment of his Accounts, payments
will continue to be made to his Beneficiary in the same manner and at the same
time as would have been payable to the Participant, but substituting the
Participant’s date of death for the Participant’s Retirement Date.

 

- 19 -



--------------------------------------------------------------------------------

To the extent elected by the Employer in the Adoption Agreement, Participants
who have elected payment in installments may make a subsequent election to elect
payment of that amount in the form of a lump sum or to change the number of such
installment payments so long as no acceleration of distribution payments occurs
(but no fewer than the minimum number, and not to exceed the maximum number of
installments elected by the Employer in the Adoption Agreement), if payment of
installments with respect to that year’s Deferral Elections has not yet
commenced. Such election must be made in accordance with procedures established
by the Administrator, and any such election must be made no later than 12
calendar months prior to the originally elected payment date of the first
installment. The new payment date for any installment with respect to which such
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise have been made. Participants will be
permitted to make such a change to the number of installments only once with
respect to any year’s Deferral Elections.

9.3 Key Employees

Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, payment shall not be made or commence as a result of the
Participant’s Termination Date to any Participant who is a key employee (defined
below) before the date that is not less than six months after the Participant’s
Termination Date. For this purpose, a key employee includes a “key employee” (as
defined in Proposed Treasury Regulation Section 1.409A-1(i)) during the entire
12-month period determined by the Administrator ending with the annual date upon
which key employees are identified by the Administrator, and also including any
Employee identified by the Administrator in good faith with respect to any
distribution as belonging to the group of identified key employees, regardless
of whether such Employee is subsequently determined by the Employer, any
governmental agency, or a court not to be a key employee. In the event amounts
are payable to a key employee in installments in accordance with subsection 9.2,
the first installment shall be delayed by six months, with all other installment
payments payable as originally scheduled.

9.4 Mandatory Cash-Outs of Small Amounts

If the value of a Participant’s total Accounts equals $10,000 or less at his
Termination Date (or his death), or at any time thereafter, the Accounts will be
paid to the Participant (or, in the event of his death, his Beneficiary) in a
single lump sum, notwithstanding any election by the Participant otherwise.
Payments made on account of the Participant’s Termination Date shall be made on
or before the earlier of (a) the last day of the Plan Year in which the
Participant’s Termination Date occurs, or (b) as soon as administratively
feasible (except as otherwise provided in subsection 9.3).

 

- 20 -



--------------------------------------------------------------------------------

9.5 Designation of Beneficiary

Each Participant from time to time may designate any individual, trust, charity
or other person or persons to whom the value of the Participant’s Accounts will
be paid in the event the Participant dies before receiving the value of all of
his Accounts. A Beneficiary designation must be made in the manner required by
the Administrator for this purpose. Primary and secondary Beneficiaries are
permitted. A married participant designating a Beneficiary other than his Spouse
must obtain the consent of his Spouse to such designation (in accordance with
rules determined by the Administrator). Payments to the Participant’s
Beneficiary(ies) shall be made in accordance with subsection 9.1, 9.2 or 9.4, as
applicable, after the Administrator has received proper notification of the
Participant’s death.

A Beneficiary designation will be effective only when the Beneficiary
designation is filed with the Administrator while the Participant is alive, and
a subsequent Beneficiary designation will cancel all of the Participant’s
Beneficiary designations previously filed with the Administrator. Any
designation or revocation of a Beneficiary shall be effective as only if it is
received by the Administrator. Once received, such designation shall be
effective as of the date the designation was executed, but without prejudice to
the Administrator on account of any payment made before the change is recorded
by the Administrator. If a Beneficiary dies before payment of the Participant’s
Accounts have been made, the Participant’s Accounts shall be distributed in
accordance with the Participant’s Beneficiary designation and pursuant to rules
established by the Administrator. If a deceased Participant failed to designate
a Beneficiary, or if the designated Beneficiary predeceases the Participant, the
value of the Participant’s Accounts shall be payable to the Participant’s Spouse
or, if there is none, to the Participant’s estate, or in accordance with such
other equitable procedures as determined by the Administrator.

9.6 Reemployment

If a former Participant is rehired by an Employer, the Employer or any affiliate
or subsidiary of the Employer described in Section 414(b) and (c) of the Code,
regardless of whether he is rehired as an Eligible Individual (with respect to
an Employee Participant), or a former Participant returns to service as a Board
member, any payments being made to such Participant hereunder by virtue of his
previous Termination Date shall cease. Upon such Participant’s subsequent
Termination Date, his payments shall again commence in the form previously
elected by such Participant in accordance with this Section 9. If a former
Participant is rehired by the Employer (with respect to an Employee Participant)
or returns to service as a Board member, and in either case any payments to be
made to the Participant by virtue of his previous Termination Date have not been
made or commenced, such Participant shall no longer be entitled to such payments
until his subsequent Termination Date.

9.7 Special Distribution Rules

Except as otherwise provided herein and in Section 12, Account balances of
Participants in this Plan shall not be distributed earlier than the applicable
date or dates described in this Section 9. Notwithstanding the foregoing, in the
case of payments: (i) the deduction for which would be limited or eliminated by
the application of Section 162(m) of the Code; (ii) that would

 

- 21 -



--------------------------------------------------------------------------------

violate securities or other applicable laws; (iii) that would violate loan
covenants or other contractual terms to which an Employer is a party, where such
a violation would result in material harm to an Employer, deferral of such
payments may be made by the Employer at the Employer’s discretion. In the case
of a payment described in (i) above, the payment must be deferred either to a
date in the first year in which the Employer or Administrator reasonably
anticipates that a payment of such amount would not result in a limitation of a
deduction with respect to the payment of such amount under Section 162(m), or
the year in which the Participant’s Termination Date occurs. In the case of a
payment described in (ii) or (iii) above, payment will be made in the first
calendar year in which the Employer or Administrator reasonably anticipates that
the payment would not violate loan or other similar contractual terms, the
violation would not result in material harm to an Employer, or the payment would
not result in a violation of securities or other applicable laws. Payments
intended to pay employment taxes or payments made as a result of income
inclusion of an amount in a Participant’s Accounts as a result of a failure to
satisfy Section 409A of the Code shall be permitted at the Employer or
Administrator’s discretion at any time and to the extent provided in Proposed
Treasury Regulations under Section 409A of the Code and IRS Notice 2005-1,
Q&A-15, and any applicable subsequent guidance. “Employment taxes” shall include
Federal Income Contributions Act (FICA) tax imposed under Sections 3101 and
3121(v)(2) of the Code on compensation deferred under the Plan (the “FICA
Amount”), the income tax imposed under Section 3401 of the Code on the FICA
Amount, and to pay the additional income tax under Section 3401 of the Code
attributable to the pyramiding Section 3401 wages and taxes. A distribution may
be accelerated as may be necessary to comply with a certificate of divestiture
(as defined in Section 1043(b)(2) of the Code) with respect to certain conflict
of interest rules. With respect to a subchapter S corporation, a distribution
may be accelerated to avoid a nonallocation year under Code Section 409(p) with
respect to a subchapter S corporation in the discretion of the Employer or
Administrator, provided that the amount distributed does not exceed 125 percent
of the minimum amount of distribution necessary to avoid the occurrence of a
nonallocation year, in accordance with Proposed Treasury Regulation
Section 1.409A-3(h)(2)(ix).

9.8 Distribution on Account of Unforeseeable Emergency

If elected by the Employer in the Adoption Agreement, if a Participant or
Beneficiary incurs a severe financial hardship of the type described below, he
may request an Unforeseeable Emergency Withdrawal, provided that the withdrawal
is necessary in light of severe financial needs of the Participant or
Beneficiary. To the extent elected by the Employer in the Adoption Agreement,
the ability to apply for an Unforeseeable Emergency Withdrawal may be restricted
to Participants whose Termination Date has not yet occurred. Such a withdrawal
shall not exceed the amount required (including anticipated taxes on the
withdrawal) to meet the severe financial need and not reasonably available from
other resources of the Participant (including reimbursement or compensation by
insurance, cessation of deferrals under this Plan, and liquidation of the
Participant’s assets, to the extent liquidation itself would not cause severe
financial hardship). Each such withdrawal election shall be made at such time
and in such manner as the Administrator shall determine, and shall be effective
in accordance with such rules

 

- 22 -



--------------------------------------------------------------------------------

as the Administrator shall establish and publish from time to time. Severe
financial needs are limited to amounts necessary for:

 

  (a) A sudden unexpected illness or accident incurred by the Participant, his
Spouse, or dependents (as defined in Code Section 152(a)).

 

  (b) Uninsured casualty loss pertaining to property owned by the Participant.

 

  (c) Other similar extraordinary and unforeseeable circumstances involving an
uninsured loss arising from an event outside the control of the Participant.

Withdrawals of amounts under this subsection shall be paid to the Participant in
a lump sum as soon as administratively feasible following receipt of the
appropriate forms and information required by and acceptable to the
Administrator.

9.9 Distribution Upon Change in Control

In the event of the occurrence of a Change in Control of the Employer or a
member of the Employer’s controlled group (as designated by the Employer in the
Adoption Agreement, and to the extent certified by the Plan Administrator that a
Change in Control has occurred), distributions shall be made to Participants to
the extent elected by the Employer in the Adoption Agreement, in the form
elected by the Participants as if a Termination Date had occurred with respect
to each Participant, or as otherwise specified by the Employer in the Adoption
Agreement. The Change in Control shall relate to: (i) the corporation for whom
the Participant is performing services at the time of the Change in Control
event; (ii) the corporation that is liable for the payment from the Plan to the
Participant (or all corporations so liable if more than one corporation is
liable); (iii) a corporation that is a majority shareholder of a corporation
described in (i) or (ii) above; or (iv) any corporation in a chain of
corporations in which each such corporation is a majority shareholder of another
corporation in the chain, ending in a corporation described in (i) or
(ii) above, as elected by the Employer in the Adoption Agreement. A “majority
shareholder” for these purposes is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation. Attribution
rules described in section 318(a) of the Code apply to determine stock
ownership. Stock underlying an option (whether vested or unvested) is considered
owned by the individual who holds the vested (or unvested) option.
Notwithstanding the foregoing, if a vested option is exercisable for stock that
is not substantially vested (as defined in section 1.83-3(b) and (j) of the
Code), the stock underlying the option is not treated as owned by the individual
who holds the option. If plan payments are made on account of a Change in
Control and are calculated by reference to the value of the Employer’s stock,
such payments shall be completed not later than 5 years after the Change in
Control event. The Change in Control shall occur upon the date that: (v) a
person or “Group” (as defined in Proposed Treasury Regulation Sections
1.409A-3(g)(5)(v)(B) and (vi)(D)) acquires more than 50% of the total fair
market value or voting power of stock of the corporation designated in
(i) through (iv) above; (vi) a person or Group acquires ownership (“effective
control”) of stock of the corporation with at least 35% of the total voting
power of the corporation designated in (i) through (iv) above and as further
limited by Proposed Treasury Regulation Section 1.409A-3(g)(5)(vi)); (vii) a
majority of the board of directors of the

 

- 23 -



--------------------------------------------------------------------------------

corporation designated in (i) through (iv) above is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the board as constituted prior to the appointment or election; or (viii) a
person or Group acquires assets from the corporation designated in (i) through
(iv) above having a total fair market value of at least 40% of the value of all
assets of the corporation immediately prior to such acquisition; as designated
by the Employer in the Adoption Agreement. For purposes of (vi) above, if any
one person, or more than one person acting as a Group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same person
or persons is not considered to cause a change in the ownership of the
corporation (or to cause a change in the effective control of the corporation
under (vi) above). An increase in the percentage of stock owned by any one
person, or persons acting as a Group, as a result of a transaction in which the
corporation acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection. For purposes of
(v) through (viii) above, a Change in Control shall be further limited in
accordance with Proposed Treasury Regulation Sections 1.409A-3(g)(5)(v),
(vi) and (vii). Distributions under this subsection shall be made as soon as
administratively feasible following such Change in Control.

9.10 401(k) Pourover Transfers to Employer’s 401(k) Plan

If the Employer has elected in the Adoption Agreement to include a “401(k)
Pourover” feature in the Plan, then, as soon as practicable for each plan year
of the Employer’s qualified profit sharing plan containing a qualified
cash-or-deferred arrangement as described in Code Section 401(k) (the “401(k)
plan”), and not later than March 15 of the next calendar year, the Employer
shall perform a preliminary actual deferral percentage and actual contribution
percentage test to determine the maximum amount of elective deferrals that could
be made to the 401(k) plan for the applicable plan year, consistent with Code
Sections 402(g) and 401(k)(3), on behalf of the Participant in the 401(k) plan.
The lesser of such amount or the Participant’s Compensation Deferrals hereunder
for the Plan Year will be paid to the Participant from this Plan as soon as
practicable, but in no event later than March 15 of the Plan Year following the
Plan Year for which such determination is made, unless the Participant
previously elected to have such amount contributed to the 401(k) plan as an
elective deferral to such plan. The Participant’s election to have such amount
contributed to the 401(k) plan must be made at the same time as the
Participant’s Deferrals under this Plan, which must in no event be later than
December 31 of the Plan Year in which the compensation to which the deferral
relates is earned (or such earlier date as determined by the Plan Administrator)
and, once made, the election shall be irrevocable.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 10 GENERAL PROVISIONS

10.1 Interests Not Transferable

The interests of persons entitled to benefits under the Plan are not subject to
their debts or other obligations and, except as may be required by the tax
withholding provisions of the Code or any state’s income tax act, may not be
voluntarily or involuntarily sold, transferred, alienated, assigned, or
encumbered; provided, however, that a Participant’s interest in the Plan may be
transferable pursuant to a qualified domestic relations order, as defined in
Section 414(p) of the Code to the extent designated by the Employer in the
Adoption Agreement.

10.2 Employment Rights

The Plan does not constitute a contract of employment, and participation in the
Plan shall not give any Employee the right to be retained in the employ of an
Employer, nor any right or claim to any benefit under the Plan, unless such
right or claim has specifically accrued under the terms of the Plan. The
Employers expressly reserve the right to discharge any Employee at any time.

10.3 Litigation by Participants or Other Persons

If a legal action begun against the Administrator (or any member or former
member thereof), an Employer, or any person or persons to whom an Employer or
the Administrator has delegated all or part of its duties hereunder, by or on
behalf of any person results adversely to that person, or if a legal action
arises because of conflicting claims to a Participant’s or other person’s
benefits, the cost to the Administrator (or any member or former member
thereof), the Employers or any person or persons to whom the Employer or the
Administrator has delegated all or part of its duties hereunder of defending the
action shall be charged to the extent permitted by law to the sums, if any,
which were involved in the action or were payable to the Participant or other
person concerned.

10.4 Indemnification

To the extent permitted by law, the Employer shall indemnify each member of the
Administrator committee, and any other employee or member of the Board with
duties under the Plan, against losses and expenses (including any amount paid in
settlement) reasonably incurred by such person in connection with any claims
against such person by reason of such person’s conduct in the performance of
duties under the Plan, except in relation to matters as to which such person has
acted fraudulently or in bad faith in the performance of duties. Notwithstanding
the foregoing, the Employer shall not indemnify any person for any expense
incurred through any settlement or compromise of any action unless the Employer
consents in writing to the settlement or compromise.

 

- 25 -



--------------------------------------------------------------------------------

10.5 Evidence

Evidence required of anyone under the Plan may be by certificate, affidavit,
document, or other information which the person acting on it considers pertinent
and reliable, and signed, made, or presented by the proper party or parties.

10.6 Waiver of Notice

Any notice required under the Plan may be waived by the person entitled to such
notice.

10.7 Controlling Law

Except to the extent superseded by laws of the United States, the laws of the
state indicated by the Employer in the Adoption Agreement shall be controlling
in all matters relating to the Plan.

10.8 Statutory References

Any reference in the Plan to a Code section or a section of ERISA, or to a
section of any other Federal law, shall include any comparable section or
sections of any future legislation that amends, supplements, or supersedes that
section.

10.9 Severability

In case any provision of the Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.

10.10 Action By the Employer, the Employers or the Administrator

Any action required or permitted to be taken by the Employer or any of the
Employers under the Plan shall be by resolution of its Board of Directors (which
term shall include any similar governing body for any Employer that is not a
corporation), by resolution or other action of a duly authorized committee of
its Board of Directors, or by action of a person or persons authorized by
resolution of its Board of Directors or such committee. Any action required or
permitted to be taken by the Administrator under the Plan shall be by resolution
or other action of the Administrator or by a person or persons duly authorized
by the Administrator.

10.11 Headings and Captions

The headings and captions contained in this Plan are inserted only as a matter
of convenience and for reference, and in no way define, limit, enlarge, or
describe the scope or intent of the Plan, nor in any way shall affect the
construction of any provision of the Plan.

 

- 26 -



--------------------------------------------------------------------------------

10.12 Gender and Number

Where the context permits, words in the masculine gender shall include the
feminine and neuter genders, the singular shall include the plural, and the
plural shall include the singular.

10.13 Examination of Documents

Copies of the Plan and any amendments thereto are on file at the office of the
Employer where they may be examined by any Participant or other person entitled
to benefits under the Plan during normal business hours.

10.14 Elections

Each election or request required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary) shall be made in accordance with the rules
and procedures established by the Employer or Administrator and shall be
effective as determined by the Administrator. The Administrator’s rules and
procedures may address, among other things, the method and timing of any
elections or requests required or permitted to be made by a Participant (or a
Participant’s Spouse or Beneficiary).

10.15 Manner of Delivery

Each notice or statement provided to a Participant shall be delivered in any
manner established by the Administrator and in accordance with applicable law,
including, but not limited to, electronic delivery.

10.16 Facility of Payment

When a person entitled to benefits under the Plan is a minor, under legal
disability, or is in any way incapacitated so as to be unable to manage his
financial affairs, the Administrator may cause the benefits to be paid to such
person’s guardian or legal representative. If no guardian or legal
representative has been appointed, or if the Administrator so determines in its
sole discretion, payment may be made to any person as custodian for such
individual under any applicable state law, or to the legal representative of
such person for such person’s benefit, or the Administrator may direct the
application of such benefits for the benefit of such person. Any payment made in
accordance with the preceding sentence shall be a full and complete discharge of
any liability for such payment under the Plan.

10.17 Missing Persons

The Employers and the Administrator shall not be required to search for or
locate a Participant, Spouse, or Beneficiary. Each Participant, Spouse, and
Beneficiary must file with the Administrator, from time to time, in writing the
Participant’s, Spouse’s, or Beneficiary’s post office address and each change of
post office address. Any communication, statement, or notice addressed to a
Participant, Spouse, or Beneficiary at the last post office address filed with
the Administrator, or if no address is filed with the Administrator, then in the
case of a Participant, at

 

- 27 -



--------------------------------------------------------------------------------

the Participant’s last post office address as shown on the Employer’s records,
shall be considered a notification for purposes of the Plan and shall be binding
on the Participant and the Participant’s Spouse and Beneficiary for all purposes
of the Plan.

If the Administrator is unable to locate the Participant, Spouse, or Beneficiary
to whom a Participant’s Accounts are payable, the Participant’s Accounts shall
be frozen as of the date on which distribution would have been completed under
the terms of the Plan, and no further notional investment returns shall be
credited thereto.

If a Participant whose Accounts were frozen (or his Beneficiary) files a claim
for distribution of the Accounts within 7 years after the date the Accounts are
frozen, and if the Administrator or Employer determines that such claim is
valid, then the frozen balance shall be paid by the Employer to the Participant
or Beneficiary in a lump sum cash payment as soon as practicable thereafter. If
the Administrator notifies a Participant, Spouse, or Beneficiary of the
provisions of this Subsection, and the Participant, Spouse, or Beneficiary fails
to claim the Participant’s, Spouse’s, or Beneficiary’s benefits or make such
person’s whereabouts known to the Administrator within 7 years after the date
the Accounts are frozen, the benefits of the Participant, Spouse, or Beneficiary
may be disposed of, to the extent permitted by applicable law, by one or more of
the following methods:

 

  (a) By retaining such benefits in the Plan.

 

  (b) By paying such benefits to a court of competent jurisdiction for judicial
determination of the right thereto.

 

  (c) By forfeiting such benefits in accordance with procedures established by
the Administrator. If a Participant, Spouse, or Beneficiary is subsequently
located, such benefits shall be restored (without adjustment) to the
Participant, Spouse, or Beneficiary under the Plan.

 

  (d) By any equitable manner permitted by law under rules adopted by the
Administrator.

10.18 Recovery of Benefits

In the event a Participant, Spouse, or Beneficiary receives a benefit payment
from the Plan that is in excess of the benefit payment that should have been
made to such Participant, Spouse, or Beneficiary, or in the event a person other
than a Participant, Spouse, or Beneficiary receives an erroneous payment from
the Plan, the Administrator or Employer shall have the right, on behalf of the
Plan, to recover the amount of the excess or erroneous payment from the
recipient. To the extent permitted under applicable law, the Administrator or
Employer may, at its option, deduct the amount of such excess or erroneous
payment from any future benefits payable to the applicable Participant, Spouse,
or Beneficiary.

 

- 28 -



--------------------------------------------------------------------------------

10.19 Effect on Other Benefits

Except as otherwise specifically provided under the terms of any other employee
benefit plan of the Employer, a Participant’s participation in this Plan shall
not affect the benefits provided under such other employee benefit plan.

10.20 Tax and Legal Effects

The Employers, the Administrator, and their representatives and delegates do not
in any way guarantee the tax treatment of benefits for any Participant, Spouse,
or Beneficiary, and the Employers, the Administrator, and their representatives
and delegates do not in any way guarantee or assume any responsibility or
liability for the legal, tax, or other implications or effects of the Plan. In
the event of any legal, tax, or other change that may affect the Plan, the
Employer may, in its sole discretion, take any actions it deems necessary or
desirable as a result of such change.

 

- 29 -



--------------------------------------------------------------------------------

SECTION 11 THE ADMINISTRATOR

11.1 Information Required by Administrator

Each person entitled to benefits under the Plan must file with the Administrator
from time to time in writing such person’s mailing address and each change of
mailing address. Any communication, statement, or notice addressed to any person
at the last address filed with the Administrator will be binding upon such
person for all purposes of the Plan. Each person entitled to benefits under the
Plan also shall furnish the Administrator with such documents, evidence, data,
or information as the Administrator considers necessary or desirable for the
purposes of administering the Plan. The Employers shall furnish the
Administrator with such data and information as the Administrator may deem
necessary or desirable in order to administer the Plan. The records of the
Employers as to an Employee’s or Participant’s period of employment or
membership on the Board, termination of employment or membership and the reason
therefor, leave of absence, reemployment, and Compensation will be conclusive on
all persons unless determined to the Administrator’s or Employer’s satisfaction
to be incorrect.

11.2 Uniform Application of Rules

The Administrator shall administer the Plan on a reasonable basis. Any rules,
procedures, or regulations established by the Administrator shall be applied
uniformly to all persons similarly situated.

11.3 Review of Benefit Determinations

Benefits will be paid to Participants and their beneficiaries without the
necessity of formal claims. Participants or their beneficiaries, however, may
make a written request to the Plan Administrator for any Plan benefits to which
they may be entitled. Participants’ written request for Plan benefits will be
considered a claim for Plan benefits, and will be subject to a full and fair
review. If the claim is wholly or partially denied, the Plan Administrator will
furnish the claimant with a written notice of this denial. This written notice
will be provided to the claimant within 90 days after the receipt of the claim
by the Plan Administrator. If notice of the denial of a claim is not furnished
to the claimant in accordance with the above within 90 days, the claim will be
deemed denied. The claimant will then be permitted to proceed to the review
stage described in the following paragraphs.

Upon the denial of the claim for benefits, the claimant may file a claim for
review, in writing, with the Plan Administrator. The claim for review must be
filed no later than 60 days after the claimant has received written notification
of the denial of the claim for benefits or, if no written denial of the claim
was provided, no later than 60 days after the deemed denial of the claim. The
claimant may review all pertinent documents relating to the denial of the claim
and submit any issues and comments, in writing, to the Plan Administrator. If
the claim is denied, the Plan Administrator must provide the claimant with
written notice of this denial within 60 days after the Plan Administrator’s
receipt of the claimant’s written claim for review. The Plan Administrator’s
decision on the claim for review will be communicated to the claimant in writing
and will include specific references to the pertinent Plan provisions on which
the decision was

 

- 30 -



--------------------------------------------------------------------------------

based. If the Plan Administrator’s decision on review is not furnished to the
claimant within the time limitations described above, the claim will be deemed
denied on review. If the claim for Plan benefits is finally denied by the Plan
Administrator (or deemed denied), then the claimant may bring suit in federal
court. The claimant may not commence a suit in a court of law or equity for
benefits under the Plan until the Plan’s claim process and appeal rights have
been exhausted and the Plan benefits requested in that appeal have been denied
in whole or in part. However, the claimant may only bring a suit in court if it
is filed within 90 days after the date of the final denial of the claim by the
Plan Administrator.

11.4 Administrator’s Decision Final

Benefits under the Plan will be paid only if the Administrator decides in its
sole discretion that a Participant or Beneficiary (or other claimant) is
entitled to them. Subject to applicable law, any interpretation of the
provisions of the Plan and any decisions on any matter within the discretion of
the Administrator made by the Administrator or its delegate in good faith shall
be binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known and the Administrator shall make such adjustment
on account thereof as it considers equitable and practicable.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 12 AMENDMENT AND TERMINATION

While the Employer expects and intends to continue the Plan, the Employer and
the Administrator reserve the right to amend the Plan at any time and for any
reason, including the right to amend this Section 12 and the Plan termination
rules herein; provided, however, that each Participant will be entitled to the
amount credited to his Accounts immediately prior to such amendment. The
Employer’s power to amend the Plan includes (without limitation) the power to
change the Plan provisions regarding eligibility, contributions, notional
investments, vesting, and distribution forms, and timing of payments, including
changes applicable to benefits accrued prior to the effective date of any such
amendment; provided, however, that amendments to the Plan (other than amendments
relating to Plan termination) shall not cause the Plan to provide for
acceleration of distributions in violation of Section 409A of the Code and
applicable regulations thereunder.

The Employer reserves the right to terminate the Plan at any time and for any
reason; provided, however, that each Participant will be entitled to the amount
credited to his Accounts immediately prior to such termination (but such
Accounts shall not be adjusted for future notional income, losses, expenses,
appreciation and depreciation).

In the event that the Plan is terminated pursuant to this Section 12, the
balances in affected Participants’ Accounts shall be distributed at the time and
in the manner set forth in Section 9. Notwithstanding the foregoing, the
Employer and the Administrator reserve the right to make all such distributions
within the second twelve-month period commencing with the date of termination of
the Plan; provided, however, that no such distribution will be made during the
first twelve-month period following such date of Plan termination other than
those that would otherwise be payable under Section 9 absent the termination of
the Plan. In the event of a Plan termination due to a Change in Control of the
Employer, distributions shall be made within 12 months of the date of the Change
in Control.

 

- 32 -



--------------------------------------------------------------------------------

ADDENDUM NUMBER 1

TO THE

BUSINESS STAFFING SUPPLEMENTAL DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT

AND NON-QUALIFIED PLAN DOCUMENT

THIS ADDENDUM NUMBER 1 will supplement the elections made in the Non-Qualified
Supplemental Deferred Compensation Plan Adoption Agreement and will amend the
Non-Qualified Supplemental Deferred Compensation Plan document, both of which
were approved and adopted to establish the Business Staffing Supplemental
Deferred Compensation Plan effective January 10, 2007.

SCHEDULE 17

Item 17 of the Adoption Agreement is supplemented as follows:

 

x Other vesting schedule: In addition to the vesting upon the occurrence of
specific events listed in item 19 below, a Participant shall vest 100% in any of
the following events:

 

  x Involuntary Termination of the Participant by the Employer without Cause (as
defined in item 21 and this Addendum 1); and

 

  x The Participant’s Termination from the Employer as a result of the
Constructive Termination of the Participant.

For purposes of this item 17, “Constructive Termination” shall mean the
Participant’s resignation of employment with the Employer upon the occurrence of
any of the following events:

 

  a. The assignment to Participant of duties materially and adversely
inconsistent with Participant’s positions at Kaiser as a leased employee as of
the effective date of the Plan, including a change in reporting
responsibilities, authority including title, or responsibilities; provided,
however, a lateral transfer within Kaiser or to an affiliate shall not be deemed
a constructive termination.

 

  b. Any requirement that Participant permanently relocate to an office more
than 50 miles from the then location to which the Participant is assigned as of
the effective date of the Plan; and/or

 

  c.

Any failure to provide Participant with compensation and benefits in the
aggregate on terms that are not materially less favorable than those enjoyed by
the Participant as of the effective date of this Plan, or the subsequent taking
of any action that would materially reduce any of Participant’s compensation and

 

1



--------------------------------------------------------------------------------

benefits in effect as of the date of this Plan unless such compensation and
benefits are substantially equally reduced for executive officers of the
Employer as a group (as measured by a percentage) or there is less than a ten
percent (10%) reduction in compensation or benefits.

 

  x If a Participant is still employed by Employer on the date of the completion
of the Initial Term of such Participant’s employment under Participant’s
Employment Agreement dated as of January 1, 2007, with Employer which completion
date is December 31, 2011.

SCHEDULE 21

Item 21 of the Adoption Agreement is supplemented as follows:

The definition of “Cause” or “Misconduct” shall mean:

 

  a. Willful breach by the Participant of any provision of this Agreement,
provided, however, if the breach is not a material breach, the Employer shall
give Participant written notice of such breach and Participant shall have thirty
(30) days in which to cure such breach. No written notice or cure period shall
be required in the event of a willful and material breach by Participant;

 

  b. Gross negligence or dishonesty in the performance of Participant’s duties
or possibilities hereunder;

 

  c. Engaging in conduct or activities or holding any position that materially
conflicts with the interest of, or materially interferes with Participant’s
duties and responsibilities to the Employer, Kaiser Ventures, LLC or their
affiliates; or

 

  d. Engaging in conduct which is materially detrimental to the business of the
Employer, Kaiser Ventures, LLC or their affiliates.

 

x Participant’s voluntary resignation from employment other than as a result of
Disability or Constructive Termination will result in the Participant forfeiting
100% of Employer Contribution Accounts.

SCHEDULE 26

Item 26 of the Adoption Agreement is supplemented as follows:

 

x In addition to the distribution options listed in Item 26, lump sum unless
installments elected, and Participant may receive installments if Participant
meets the following criteria:

 

  x As a result of a Constructive Termination as defined in Item 17 above.

 

2



--------------------------------------------------------------------------------

SCHEDULE 28

Item 28 of the Adoption Agreement is supplemented as follows:

The Participant may make a separate election as to the form of payment (i.e.,
lump sum or installments and the period of the installment) as to each event
that resulted in a Termination of employment entitling the Participant to a
distribution under Item 26. For purposes of this Plan an installment form of
distribution shall be treated as a single payment commencing on the first date
on which the first installment is paid.

The undersigned duly authorized owner, or officer of the Employer hereby
executes this Addendum Number 1 on behalf of the Employer.

Dated this 10th day of January, 2007.

 

Business Staffing, Inc. Employer By:  

/s/ Terry L. Cook

  Terry L. Cook   Its Vice President

 

3